DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on July 1, 2021, were received. Claim 1 has been amended. Claims 3-4, 24, 27, 29 and 31 have been cancelled. Claims 5-23 have been previously withdrawn from consideration. None of the Claims have been added as new. Therefore, Claims 1-2, 25-26, 28, 30 and 32-33 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on June 1, 2021.

Election/Restrictions
4.	This application is in condition for allowance except for the presence of Claims 5-23 directed to an invention non-elected with traverse in the reply filed on August 7, 2018. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Claim Rejections - 35 USC § 103
5.	The rejection of Claims 1-2, 25-26, 28, 30 and 32-33 under 35 U.S.C. 103 as being unpatentable over Toru et al. (JP-05151949 A) in view of Wensley (US 6,881,515 B2) and in further view of Shi et al. (US 2005/0014063 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 12-17 of the Remarks dated August 30, 2021.


Reasons for Allowance
6.	Claims 1-2, 25-26, 28, 30 and 32-33 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Toru et al. (JP-05151949 A) in view of Wensley (US 6,881,515 B2) and in further view of Shi et al. (US 2005/0014063 A1), teach a battery separator for a lithium battery comprising a microporous polyolefinic membrane and at least one nonwoven layer in at least one side of said microporous membrane, wherein said nonwoven layer including comprises at least one ferroelectric polymer.  The closest prior art do not teach, fairly suggest, or render obvious the specific combination of said nonwoven layer comprising (1) at least one ferroelectric polymer selected from the group consisting of polyethylene oxide (PEO), polyacrylonitrile (PAN), polytetraethylene glycol diacrylate, and blends containing the foregoing, and (2) polymeric fibers selected from the group of: polytrimethylene terephthalate (PTT) fibers, PTT co-polymer fibers, and blends thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725